Exhibit 12(b) Entergy Gulf States Louisiana, L.L.C. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends Twelve Months Ended December 31, September 2004 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest charges $133,598 $126,788 $149,780 $163,409 $131,197 $123,606 Interest applicable to rentals 13,707 8,832 8,928 8,773 9,197 3,862 Total fixed charges, as defined 147,305 135,620 158,708 172,182 140,394 127,468 Preferred dividends, as defined (a) 6,991 6,444 5,969 6,514 1,151 1,206 Combined fixed charges and preferred dividends, as defined $154,296 $142,064 $164,677 $178,696 $141,545 $128,674 Earnings as defined: Income from continuing operations before extraordinary items and the cumulative effect of accounting changes $192,264 $206,497 $211,988 $192,779 $144,767 $132,954 Add: Income Taxes 108,288 110,270 107,067 123,701 57,197 59,905 Fixed charges as above 147,305 135,620 158,708 172,182 140,394 127,468 Total earnings, as defined $447,857 $452,387 $477,763 $488,662 $342,358 $320,327 Ratio of earnings to fixed charges, as defined 3.04 3.34 3.01 2.84 2.44 2.51 Ratio of earnings to combined fixed charges and preferred dividends, as defined 2.90 3.18 2.90 2.73 2.42 2.49 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
